DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/653,152 filed on 10/15/2019.
Claims 1-20 have been examined and are pending in this application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 8, 9, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 8,220,034 B1) in view of Shahidi et al. (2016/0371394 A1).

Regarding Claim 1;
Hahn discloses a system for controlling access to a controlled resource using tracked physical access events, the system comprising a processor operating in conjunction with computer memory, the processor configured to: 
receive, at an input interface, a first data set indicative of tracked physical access events associated with a user or a group of users (col. 6, lines 7-19 – The database 110 stores user location information which may consist of a past user interaction timestamp and a past user interaction location identifier. As used herein, the term "user interaction" may include, but not be limited to an authentication (successful or unsuccessful), a log-off action, an ATM withdrawal, a credit card transaction, a keycard entry, a biometric or smart card reading, a Global Positioning Device reading, a cell-phone call, a type or duration of user input at a keyboard, or the like and col. 6, lines 26-33 - In one embodiment, the communication module 202 references past user location information from the database 110. For example, the communication module 202 may retrieve a record that includes the past user location information from a table. The past user location information is preferably the most recent past user location information. The past user location information is the past physical location of the user that is attempting to authenticate);
(col. 8, lines 12-24 - Additionally, the communication module 202 may contain a translation module 302 to convert one or both location identifiers to a common format such as latitude and longitude coordinates for ease of comparison);
receive, at the input interface, a second data set indicative of tracked physical access events associated with an unverified user (col. 6, lines 39-41 – ...attempting to authenticate... and col. 10, lines 50-53 – in...response to receiving an authentication validation request...)
generate a challenge template from the second data set (col. 8, lines 12-24 - Additionally, the communication module 202 may contain a translation module 302 to convert one or both location identifiers to a common format such as latitude and longitude coordinates for ease of comparison and col. 10, lines 50-58);
determine ... between the identity template and the challenge template (FIG. 6 – Current Location Outside of Maximum Allowable Distance (i.e., Degree of Similarity) → Yes/No col. 10, lines 58-col. 7, lines 4 - The determination module 204 determines 508 a maximum allowable distance. In one embodiment, if the determination module 204 determines 510 that the physical authentication attempt location is outside the maximum allowable distance, the validation module 206 manages 512 the authentication attempt and may reference the list of user-configurable actions in determining whether to deny the authentication attempt, prompt for more identification, alert law enforcement, or other configurable action and the method ends 516); and
upon determining .... is not within a bounded threshold, generate a control signal restricting access to the controlled resource (col. 7, lines 8-11 - Additionally, the maximum allowable distance reflects a "best case" scenario and any distance less than the maximum allowable further increases the chance that the individual attempting authentication is the intended and authorized user and col. 10, lines 58-col. 7, lines 4 - The determination module 204 determines 508 a maximum allowable distance. In one embodiment, if the determination module 204 determines 510 that the physical authentication attempt location is outside the maximum allowable distance, the validation module 206 manages 512 the authentication attempt and may reference the list of user-configurable actions in determining whether to deny the authentication attempt, prompt for more identification, alert law enforcement, or other configurable action and the method ends 516).
Hahn fails to exactly disclose:
determine a degree of similarity between [a] template and the challenge template 
upon determining that the degree of similarity ...
However, in an analogous art, Shahidi teaches 
determine a degree of similarity between [a] template and the challenge template ([0006] – similarity measure... and [0007] - matching the data graph with a predefined ground truth graph defining physical coordinates of traversable paths);
upon determining that the degree of similarity ... [matching] ([0006] – similarity measure... and [0007] - matching the data graph with a predefined ground truth graph defining physical coordinates of traversable paths).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to include in the determination within the system for controlling access to a controlled resource using tracked physical access events of Hahn the use of determine a degree of similarity between [a] template and the challenge template and upon determining [performing an action] as taught by Shahidi since the claimed invention is merely a combination of old 

Regarding Claim 8;
Hahn and Shahidi teaches the system to Claim 1.
Hahn further teaches wherein the physical access events include at least one of door access, motion sensor triggers, or geolocation-based events (FIG. 5-6 – Location and col. 6, lines 54-56).

Regarding Claim 9;
Hahn and Shahidi teaches the system to Claim 1.
Hahn further teaches wherein the control signal restricting access to the controlled resource invokes a step-up authentication for the unknown user based on a separate authentication modality (col. 10, lines 59-67- prompt for more identification)

Regarding Claim(s) 11, 18, and 19; claim(s) 11, 18, and 19 is/are directed to a/an method associated with the system claimed in claim(s) 1, 8, and 9. Claim(s) 11, 18, and 19 is/are similar in scope to claim(s) 1, 8, and 9, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 20;.
Claims 2-4, 6, 7, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 8,220,034 B1) in view of Shahidi et al. (2016/0371394 A1) and further in view of Kohlenberg et al. (US 2011/0148633 A1).

Regarding Claim 2;
Hahn and Shahidi teaches the system to Claim 1.
Hahn teaches concepts of if and only if an individual can travel between two access control points (col. 11, lines 5-20)
Shahidi further teaches wherein the processor, in generating the identity template or the generating of the challenge template generates a corresponding weighted directed graph G = (V,E) where V is a set of vertices each corresponding to access control points and E is a set of ordered pairs of vertices established... (Shahidi, [0040] - A graph G=(V,E) is an ordered pair of two sets, where V is a set of vertices (also called nodes) and E is a set of edges. For a directed graph, each edge is an ordered pair of vertices e.sub.v1,v2=(v.sub.1,v.sub.2), v.sub.1,v.sub.2 .epsilon. V, where in an undirected graph, e.sub.v1,v2 .epsilon. E implies e.sub.v2,v1 .epsilon. E)
Hahn and Shahidi fail to explicitly disclose concepts of if and only if an individual can travel between two access control points without authenticating at any other access control points.
However, in an analogous art, Kohlenberg teaches concepts of if and only if an individual can travel between two access control points without authenticating at any other access control points (Kohlenberg, [0013] - The broker 122 may further be configured to accept requests from access control systems 124a-n in the environment, such as a card reader, proximity sensor, etc., regarding whether a particular user can be authenticated, the access rights that are assigned to that user, and whether access should be granted and [0014]-[0015] - For example, the system 102 understands that the user should not be able to directly move from location A in hallway 126 to location B in the room 130 since this would violate the rule that an object cannot move through barriers (e.g., the wall 138) that does not have a doorway. Thus, even if the user normally would have gained special privileges when in the room 130, if direct movement from location A to location B is observed, then the authentication system 102 may withhold the privileges that otherwise would have been available to the user in location B. If however, the system 102 has observed that the user has traveled a physically feasible path down hallway 126 and through hallway 128 to gain entrance to the room 130 through the doorway 132, then authentication may be provided and privileges granted.  In some embodiments, to strengthen the confidence in the tracked trajectory, the system 102 may further have a rule that the user must also authenticate himself to the card reader access control system 124 at the doorway 132 of the room 130. In such an embodiment, the user's privileges in the room 130 may be granted only after the system 102 has verified that the user's movement did not violate any physical (or behavioral or other) rules and that the further step of card authentication has been performed. In yet other embodiments, when the user's movement indicates that the user has left the room 130, then the authentication system 102 may act such that the room privileges will no longer be available to that user). As reasonably constructed a-n represents multiple card readers that maybe be part of the other rules needed or not needed to perform authentication before getting to room 130.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kohlenberg to the system of controlling access to a 
One would have been motivated to combine the teachings of Kohlenberg to Hahn and Shahidi to do so as it provides / allows a higher confidence level providing usefulness in location detection systems for authentication purposes (Kohlenberg, [0001]). 

Regarding Claim 3;
Hahn and Shahidi and Kohlenberg teaches the system to Claim 2.
	Hahn further teaches ... the first data set representing one or more walks undertaken by the user or the group of users in traversing.... (col. 6, lines 7-19 col. 8, lines 12-24) and the second data set representing one or more walks undertaken by the unverified user (col. 6, lines 7-19 and col. 6, lines 39-41).
Shahidi further teaches wherein the processor, in generating the identity template updates weights of the edges E based on the first data set representing one or more walks undertaken by the user or the group of users in traversing ... represented by the vertices, based on the corresponding weighted directed graph ... ([0047] - The Euclidean distances between two labeled points on the floor may be defined to be the weight of edges connecting two points, such that w.sub.i,j= ((x.sub.i-x.sub.j).sup.2+(y.sub.i-y.sub.j).sup.2), where x.sub.i and y.sub.i denote the physical coordinate of the labeled point i on the floor, according to a given coordinate origin. The resulting weighted, undirected graph may be denoted as the ground truth graph G.sub.T=(L,E,W).); and wherein the processor, in generating the challenge template updates weights of the edges E of the corresponding weighted directed graph based on ... ([0051] - Consider the set of merged unlabeled points U for the floor map, that is expected to cover the whole walkable floor area or a sub-region in that area. Calling such unlabeled points as the vertices v.sub.i.sup.D, i .epsilon. U, the edges e.sup.D.sub.ij .epsilon. E.sup.D may be defined to exist between the vertices if there exists a direct walkable path between those points. The graph G.sub.D=[U, E.sub.D,W.sup.D] is defined to be weighted, with weights w.sub.ij.sup.D equal to the relative distance between i,j, i.e., the distance from i to j).

Regarding Claim 4;
Hahn and Shahidi and Kohlenberg teaches the system to Claim 3.
Shahidi further teaches wherein the weighted directed graphs are stored as adjacency matrix data structures ([0056] – adjacency matrix); and wherein the processor, in determining the degree of similarity, determines an edit distance between the adjacency matrix data structure corresponding to the identity template and the adjacency matrix data structure corresponding to the challenge template ([0136] - input : similarity matrix S.sub.n.times.m, adjacency matrices D.sub.G.sub.D, D.sub.G.sub.T for graphs G.sub.D, G.sub.T, all pairs shortest path matrix P for G.sub.T, distance penalty kernel f( ), and the K value).

Regarding Claim 6;
Hahn and Shahidi and Kohlenberg teaches the system to Claim 3.
Kohlenberg further teaches wherein the corresponding walk is generated based on one or more sequences of badging events (Kohlenberg, [0013] - The broker 122 may further be configured to accept requests from access control systems 124a-n in the environment, such as a card reader, proximity sensor, etc., regarding whether a particular user can be authenticated, the access rights that are assigned to that user, and whether access should be granted and [0014]-[0015] - For example, the system 102 understands that the user should not be able to directly move from location A in hallway 126 to location B in the room 130 since this would violate the rule that an object cannot move through barriers (e.g., the wall 138) that does not have a doorway. Thus, even if the user normally would have gained special privileges when in the room 130, if direct movement from location A to location B is observed, then the authentication system 102 may withhold the privileges that otherwise would have been available to the user in location B. If however, the system 102 has observed that the user has traveled a physically feasible path down hallway 126 and through hallway 128 to gain entrance to the room 130 through the doorway 132, then authentication may be provided and privileges granted.  In some embodiments, to strengthen the confidence in the tracked trajectory, the system 102 may further have a rule that the user must also authenticate himself to the card reader access control system 124 at the doorway 132 of the room 130. In such an embodiment, the user's privileges in the room 130 may be granted only after the system 102 has verified that the user's movement did not violate any physical (or behavioral or other) rules and that the further step of card authentication has been performed. In yet other embodiments, when the user's movement indicates that the user has left the room 130, then the authentication system 102 may act such that the room privileges will no longer be available to that user).

Regarding Claim 7;
Hahn and Shahidi and Kohlenberg teaches the system to Claim 3.
Kohlenberg further teaches wherein the first data set and the second data set include at least one data field representative of individual name, time stamps, door reader access events, or challenge success ([0013] - The broker 122 may further be configured to accept requests from access control systems 124a-n in the environment, such as a card reader, proximity sensor, etc., regarding whether a particular user can be authenticated, the access rights that are assigned to that user, and whether access should be granted. For instance, a user whose movement has been tracked through the environment may attempt to access a secure area by presenting a badge to access control system 124a (e.g., a card reader)).

Regarding Claim(s) 12-14, 16, and 17; claim(s) 12-14, 16, and 17 is/are directed to a/an method associated with the system claimed in claim(s) 2-4, 6, and 7. Claim(s) 12-14, 16, and 17 is/are similar in scope to claim(s) 2-4, 6, and 7, and is/are therefore rejected under similar rationale.

Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 8,220,034 B1) in view of Shahidi et al. (2016/0371394 A1) and Kohlenberg et al. (US 2011/0148633 A1) and further in view of Spencer, III et al. (US 2015/0278805 A1).

Regarding Claim 5;
Hahn and Shahidi and Kohlenberg teaches the system to Claim 3.
	Shahidi teaches wherein the ... distance is determined based at least on a Euclidian distance ([0047] and [0071])
Hahn and Shahidi and Kohlenberg fail to explicitly disclose wherein the edit distance is determined based at least on a Levenshtein distance.
However, in an analogous art, Spencer teaches wherein the edit distance is determined based at least on a Levenshtein distance (Spencer [0074] – location of the user and [0129] - The authentication server then compares the received current hardware profile to a previously stored hardware profile 328 and [0134] – In  one version of the invention, the percent differences between user hardware profiles are computed using the Levenshtein Distance equation)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Levenshtein distance of the secondary reference(s) for the Euclidian distance of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 10;
Hahn and Shahidi and Kohlenberg teaches the system to Claim 5.
Shahidi further teaches wherein the processor is further configured to determine a fidelity score based on a standard of deviation as the adjacency matrix data structure corresponding to the identity template is updated over a period of time, and to normalize the distance or the bounded threshold based on the fidelity score ([0172] - ...a Gaussian distribution with mean values set to be .mu.=A.sub.GT(z.sub.n,z.sub.n-1) and standard deviation .sigma. set according to the observations of noise in measuring the distance... Note that in practice, the Gaussian distribution should be truncated for values less than zero, since x.sub.n represents distance. Since the distribution of emission is a function of the current, the previous state and the adjacency matrix, the equation becomes Pr(X.sub.n|Z.sub.n, Z.sub.n-1,A.sub.GT).about.N(.mu..sub.Zn,Zn-1], .sigma..sub.Zn,Zn-1), where .mu..sub.i,j=A.sub.GT (i,j) and [0182] - Note that if the mapping is unitary, after normalizing each row of M, the obtained table should be close to a unitary matrix (see FIG. 7, representing an example mapping table for 23 nodes and unitary mapping). Since [circumflex over (Z)] may have some errors, in order to obtain the final mapping, the stable matching algorithm [49] may be applied to map each node of G.sub.D to it most stable match. If the number of nodes in G.sub.T and G.sub.D are not the same, one to many mappings may be allowed in the algorithm).

Regarding Claim(s) 15; claim(s) 15 is/are directed to a/an method associated with the system claimed in claim(s) 5. Claim(s) 15 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARI L SCHMIDT/Primary Examiner, Art Unit 2439